DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
In response to the Final Office Action mailed 3/8/2021, applicant has submitted an amendment filed 5/3/2021.
Claim(s) 1 and 9 has/have been amended.  
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Benjamin J. Lehberger on 5/18/2021.

The application has been amended as follows: 

	Amend the claims as follows:

1. 	(Currently Amended) A method for dialoguing based on a mood of a user, executed by an electronic device, comprising:
collecting first audio data from the user;

dialoguing with the user using second audio data corresponding to the mood of the user;
wherein the collecting the first audio data from the user comprises:
in a case that the user is dialoguing with the electronic device, collecting all words spoken by the user while the user is dialoguing with the electronic device as the first audio data 
in a case that the user is talking but does not dialogue with the electronic device, collecting only a subset of words spoken by the user while the user is talking but does not dialogue with the electronic device as the first audio data, wherein the collecting of the subset of the words includes collecting at least one word every preset time interval.

2. 	(Previously Presented) The method according to claim 1, wherein the determining the mood of the user according to the feature of the first audio data comprises:
determining the mood of the user according to an attribute of the first audio data; wherein the attribute comprises at least one of the following: amplitude, tone, timbre, frequency, and duration of the first audio data.

3. 	(Original) The method according to claim 1, wherein the determining the mood of the user according to the feature of the first audio data comprises:
determining the mood of the user according to semantics of the first audio data.

4. 	(Original) The method according to claim 1, wherein the dialoguing with the user using the second audio data corresponding to the mood of the user comprises:
determining the second audio data corresponding to the mood of the user by searching a first mapping relationship, wherein the first mapping relationship comprises at least one correspondence between a mood and audio data; and
dialoguing with the user using the second audio data.

5. 	(Original) The method according to claim 1, wherein the dialoguing with the user 
determining an audio data processing manner corresponding to the mood of the user by searching a second mapping relationship, wherein the second mapping relationship comprises at least one correspondence between a mood and an audio data processing manner;
processing the second audio data with the audio data processing manner; and
dialoguing with the user using the processed second audio data.

6. 	(Previously Presented) The method according to claim 5, wherein before the determining the audio data processing manner corresponding to the mood of the user by searching the second mapping relationship, further comprising:
determining the second audio data according to semantics of the first audio data.

7-8. 	(Cancelled)

9. 	(Currently Amended) An apparatus for dialoguing based on a mood of a user, comprising:
a memory, configured to storing instructions; and 
a processor, configured to execute the instructions, to:
collect first audio data from the user;
determine the mood of the user according to the first audio data; and 
dialogue with the user using second audio data corresponding to the mood of the user;
wherein the processor is configured to execute the instructions, to:
in a case that the user is dialoguing with the apparatus, collect all words spoken by the user while the user is dialoguing with the apparatus as the first audio data 
in a case that the user is talking but does not dialogue with the apparatus, collect only a subset of words spoken by the user while the user is talking but does not dialogue with the apparatus as the first audio data, wherein the collecting of the subset of the words includes collecting at least one word every preset time interval.

10. 	(Previously Presented) The apparatus according to claim 9, wherein the processor is configured to execute the instructions, to:
determine the mood of the user according to an attribute of the first audio data, wherein the attribute comprises at least one of the following: amplitude, tone, timbre, frequency, and duration of the first audio data.

11. 	(Original) The apparatus according to claim 9, wherein the processor is configured to execute the instructions, to:
determine the mood of the user according to semantics of the first audio data.

12. 	(Original) The apparatus according to claim 9, wherein the processor is configured to execute the instructions, to:
determine the second audio data corresponding to the mood of the user by searching a first mapping relationship, wherein the first mapping relationship comprises at least one correspondence between a mood and an audio data; and 
dialogue with the user using the second audio data.

13. 	(Original) The apparatus according to claim 9, wherein the processor is configured to execute the instructions, to:
determine an audio data processing manner corresponding to the mood of the user by searching a second mapping relationship, wherein the second mapping relationship comprises at least one correspondence between a mood and an audio data processing manner;
process the second audio data with the audio data processing manner; and 
dialogue with the user using the processed second audio data.

14. 	(Previously Presented) The apparatus according to claim 13, wherein the processor is configured to execute the instructions, to:


15-16. 	(Cancelled)

17. 	(Previously Presented) A non-transitory storage medium readable by an electronic device, comprising a program, when the program is run on the electronic device, causing the electronic device to perform the method for dialoguing based on the mood of the user according to claim 1.


Allowable Subject Matter
Claims 1-6, 9-14, 17, are allowed.
The following is an examiner’s statement of reasons for allowance:

9633652 teaches "in some embodiments the training described above in the form of capturing training vectors can be continuously or occasionally performed any time the authorized user is speaking into or in the vicinity of the electronic device containing the speaker dependent voice recognition algorithm, and the UBM for the user updated accordingly"
2018/0330737 teaches "speech inputs are received in a privacy preserving manner. Speech inputs may, for instance, be received periodically. The user device can receive a predetermined portion of speech inputs (e.g., one percent of speech inputs) and/or receive speech inputs according to a fixed interval (e.g., every fifth speech input). Other speech inputs may be ignored or discarded. As another example, speech inputs may be received randomly, for instance, according to a pseudo-random algorithm. As 
10332543 (filed 6/22/2018) teaches switching from periodically sampling to continuous sampling in response to speech onset
2010/0022283 teaches "If the DSP determines that the level of ambient noise is above the Cutoff Value, the noise cancellation system can be turned on. Likewise, if the level of ambient noise is below the Cutoff Value, the noise cancellation system can be turned off" and "Depending on the amount of power which can be allocated for the DSP to use, the DSP can periodically sample an audio signal to determine the ambient noise level or can continuously sample an audio signal" (paragraph 99)
2019/0080708 teaches "It is further assumed in the method 400 that the controller 120 continuously samples and/or monitors sound received at the microphone 107 for example during a voice call at the device 101, the sound including noise and/or speech. However, such continuous sampling and/or monitoring may include, but is not limited to, periodic sampling and/or digital sampling, and hence such continuous sampling may include time periods where sampling and/or monitoring is not occurring (e.g. time periods between samples)" (paragraph 54)
2014/0270260 teaches "In some examples, a MEMS sensor may be configured to sample acoustic or vibrational energy continuously. In other examples, a MEMS sensor may be configured to sample acoustic or vibrational energy periodically. In some examples, a MEMS sensor may be configured to provide continuous data associated with a continuous sampling of acoustic or vibrational energy to a VAD logic module (e.g., VAD logic 112 in FIG. 1 or integrated DSP and VAD logic 210 in FIG. 2). In other 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC YEN whose telephone number is (571)272-4249.  The examiner can normally be reached on M-F 12:00PM -8:30PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, RICHEMOND DORVIL can be reached on (571)272-7602.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  






EY 5/18/2021
/ERIC YEN/Primary Examiner, Art Unit 2658